The writ of error from a judgment awarding peremptory writ of mandamus requiring respondents, City of Daytona Beach and its officers, to levy taxes for the payment of certain delinquent "Improvement Bonds."
The judgment should be affirmed on authority of the opinion and judgment in the case of City of Palmetto v. Klemm, 108 Fla. 455,146 So. 588, without prejudice, however, to the amendment of the alternative writ and the peremptory writ so as to make the same apply to the current assessment roll and to the present officers of the respondent municipality.
So ordered. *Page 471 
Affirmed.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.